DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-14, filed January 8, 2021, are pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 8, 2021, and February 16, 2021, are being considered by the examiner.

Claim Objections
Claim(s) 2 and 7 is/are objected to because of the following informalities.  
In claim 2, second-to-last line, “a generation unit configured to” should be deleted
In claim 7, last line, “t the” should be “the” (i.e. delete “t”)
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Seitz’ (“Photorealistic Scene Reconstruction by Voxel Coloring,” 1999).
Regarding claim 1, Seitz teaches an image processing apparatus (see Note Regarding Computer below) comprising:
one or more memories configured to store instructions (see Note Regarding Computer below); and 
one or more processors configured to execute the instructions to (see Note Regarding Computer below): 
specify an image in which a specific position in a target object is not occluded by another object (Section 4.3, images                                 
                                    j
                                
                             are searched to determine whether a particular voxel V – i.e. a specific position in a target object – is visible, and therefore not occluded by another object, based on a consistency metric; If the voxel is visible, then the image                                 
                                    j
                                
                             is specified as unoccluded and used to color the voxel) from among a plurality of images obtained by a plurality of imaging apparatuses (e.g. Figures 5-6, the images are obtained by a plurality of cameras) based on a pixel value of the plurality of images (Section 4.3, voxel visibility is determined based on a consistency metric; Section 4.2, consistency metric is based on a pixel value of the plurality of images, such as the standard deviation of each pixel value of the plurality of images within the set                                 
                                    
                                        
                                            π
                                        
                                        
                                            j
                                        
                                    
                                
                            ); 
determine, based on the specified image, a value of a pixel corresponding to the specific position in a virtual viewpoint image to be generated based on the plurality of images (e.g. Page 165, second paragraph, Figure 9, voxels are rendered in a new virtual viewpoint image – i.e. a value of a pixel in the virtual viewpoint image corresponding to a particular voxel [the specific position] is generated based on the voxel’s color; Section 4.3, the voxel’s color is determined based on corresponding pixels from the plurality of images); and 
a generation unit configured to generate the virtual viewpoint image including the target object based on the determined value of the pixel (Note: this limitation does not invoke 35 U.S.C. 112(f) at least because it is modified with sufficient structure in the form of a one or more processors; Figure 9 illustrates several virtual viewpoint images including a target object, each based on determined values for each of the pixels based on the voxels).
Note Regarding Computer.  While Seitz certainly suggests computer implementation of its image processing algorithm (e.g. Page 162, first sentence), it does not explicitly teach the structure of such a computer.  In particular, Seitz does not explicitly teach that its image processing algorithm is implemented as an apparatus comprising: one or more memories configured to store instructions; and one or more processors configured to execute the instructions to: perform the algorithm.
However, Examiner takes Official Notice that it is old and well-known to implement an image processing algorithm as an apparatus comprising: one or more memories configured to store instructions; and one or more processors configured to execute the instructions to: perform the algorithm.  This advantageously allows the algorithm to be performed quickly and efficiently.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the image processing algorithm of Seitz as an apparatus comprising: one or more memories configured to store instructions; and one or more processors configured to execute the instructions to: perform the algorithm, with the reasonable expectation that this would result in an algorithm that could be performed quickly and efficiently.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Seitz to obtain the invention as specified in claim 1.	



Regarding claim 2, Seitz teaches the apparatus according to claim 1, and further teaches that the one or more processors is further configured to execute the instructions to determine visibility determination information indicating whether or not the specific (Sections 4.2-4.3, voxel consistency metric                                 
                                    
                                        
                                            λ
                                        
                                        
                                            V
                                        
                                    
                                
                             is thresholded in order to determine whether the specific position of the voxel V is visible).

Regarding claim 3, Seitz teaches the apparatus according to claim 2, and Seitz further teaches that the visibility determination information is determined based on whether the specific position is visible from an installation position for each of the plurality of imaging apparatuses (Section 4.3, especially the “if” statement in algorithm, determination of voxel visibility is based on finding the pixels                                 
                                    
                                        
                                            π
                                        
                                        
                                            j
                                        
                                    
                                
                            , which indicate pixels where the specific position is visible from an installation position for each of the plurality of imaging apparatuses – i.e. pixels where the voxel is projected based on the camera position, which have not already been marked as occluded; Also see e.g. Figure 1, which illustrates projection of voxels onto images based on installation positions of different cameras).

Regarding claim 4, Seitz teaches the apparatus according to claim 2, and further teaches that the image is specified based on the visibility determination information (As noted above and described in Section 4.3, the image is specified – i.e. the voxel is determined not to be occluded by another object – based on the voxel consistency metric visibility determination information).

Regarding claim 5, Seitz teaches the apparatus according to claim 1, and further teaches that the one or more processors is further configured to execute the instructions to exclude an image whose pixel value corresponding to the specific position is an (Sections 4.2-4.3, if pixel values corresponding to voxel do not meet consistency metric threshold, then the voxel is left uncolored and the images are excluded from coloring that voxel; Pixel values for which the consistency metric does not meet the threshold fall within the scope of an outlier).

Regarding claim 13, Examiner notes that the claim recites a method that is substantially the same as the method performed by the apparatus of claim 1.  Seitz teaches the apparatus of claim 1 (see above).  Accordingly, claim 13 is also rejected under 35 U.S.C. 103 as being unpatentable over Seitz for substantially the same reasons as claim 1.

Regarding claim 14, Examiner notes that the claim recites a non-transitory computer readable storage medium storing a program for causing a computer to execute a control method that is substantially the same as the method performed by the apparatus of claim 1.
Seitz teaches the apparatus of claim 1 (see above).
While Seitz certainly suggests computer implementation of its image processing algorithm (e.g. Page 162, first sentence), it does not explicitly teach the structure of such a computer.  In particular, Seitz does not explicitly teach that its image processing method is implemented as a non-transitory computer readable storage medium storing a program for causing a computer to execute the method.
However, Examiner takes Official Notice that it is old and well-known to implement an image processing method as a non-transitory computer readable storage 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the image processing method of Seitz as a non-transitory computer readable storage medium storing a program for causing a computer to execute the method, with the reasonable expectation that this would result in a method that could be performed quickly and efficiently.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Seitz to obtain the invention as specified in claim 14.	

Allowable Subject Matter
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Ciurea’ (US 2015/0049915 A1)
Teaches techniques for determining pixel visibility/occlusion for pixels each of plural views that match a pixel in a reference view – Figure 11
Includes comparing corresponding pixels from an alternate viewpoint and a reference viewpoint to a threshold, which may be determined based on an average of pixel values – [0245]-[0246]
‘Kwon’ (US 2018/0137611 A1)
Uses a neural network to generate visibility masks for each of plural images from different views (Figure 7), then uses the masks in blending to generate a virtual viewpoint image (Figure 8)
‘Zhou’ (“Enhanced reconstruction of partially occluded objects with occlusion removal in synthetic aperture integral imaging,” 2011)
Maps each of plural views to a virtual viewpoint plane and uses a pixel value variance test to identify occlusions – Page 2
The occluding pixels are deleted and the remaining pixels are used to generate an image of an occluded object – e.g. Page 2, Figure 2
‘Hyllus’ (US 9,792,719 B2)
An example of prior art occlusion detection techniques that rely on finding outliers in depth data related to images

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GEOFFREY E SUMMERS/Examiner, Art Unit 2669